EXHIBIT 10.2

 

CONFIDENTIAL PORTIONS HAVE BEEN OMITTED BASED UPON A REQUEST

FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 OF THE

SECURITIES EXCHANGE ACT OF 1934 AND HAVE BEEN SEPARATELY FILED

WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

February 15, 2005

 

David Hand

Pilgrim’s Pride Corporation

1107 Monticello Road

Pleasant, TX 75455

 

Dear David:

 

This letter is to confirm El Pollo Loco, Inc.’s selection of Pilgrim’s Pride
Corporation as a supplier of Whole Chicken, Fresh Breast, Fresh Thigh,
“Saddlecut” chicken hind halves, and Popcorn style chicken to the El Pollo Loco
System (the “EPL System”).

 

As discussed and agreed by and between EPL and Pilgrim’s; Pilgrim’s will supply
the EPL System with:

 

Up to * of Whole chicken, EPL Specification * for year one of this Agreement,
volumes adjusted upwards in years two and three to meet system demand. Flat
priced for the first year of the Agreement at $* delivered to MBM/Rancho
Cucamonga, CA and MBM/Pleasanton, CA. Pricing for years two and three of this
Agreement will be a floor and ceiling price based on *. Pricing and will be
calculated on a quarterly basis using the average for the prior quarter to
determine the *.

 

*        delivered west coast    *    floor

 

*        delivered west coast    *

 

*        delivered west coast    *    ceiling

 

New quarterly pricing to change March 1, 2006; June 1, 2006; September 1, 2006;
December 1, 2006; March 1, 2007, June 1, 2007 September 1, 2007; and December 1,
2007.

 

For Saddle cuts delivered to MBM/Rancho Cucamonga, CA and MBM/Pleasanton, CA .*
per pound. Years two and three will be priced on a floor and ceiling based on
the * for Bulk Leg Quarters *. Pricing will be calculated on a quarterly basis
using the average for the prior quarter to determine the delivered price.

 

*         delivered west coast     *     floor

 

*         delivered west coast     *

 

*         delivered west coast     *     ceiling

 

New quarterly pricing to change March 1, 2006; June 1, 2006; September 1, 2006;
December 1, 2006; March 1, 2007, June 1, 2007 September 1, 2007; and December 1,
2007.

 

For whole chicken delivered to El Pollo Loco restaurants in El Paso, TX the
price for year one of the agreement will be * cents per pound delivered. Years
two and three will be priced on a floor and ceiling based on the *. Pricing will
be calculated on a quarterly basis using the average for the prior quarter to
determine the * price.

 

*        delivered price will be    *    cents per pound

 

*        delivered price will be    *    cents per pound

 

*        delivered price will be    *    cents per pound

 

New quarterly pricing to change March 1, 2006; June 1, 2006; September 1, 2006;
December 1, 2006; March 1, 2007, June 1, 2007 September 1, 2007; and December 1,
2007.



--------------------------------------------------------------------------------

David Hand

Pilgrim’s Pride Corporation

Page 2

 

For saddle cuts, delivered to El Pollo Loco restaurants in El Paso, TX the price
will be * cents per pound delivered for year one of the agreement. Years two and
three will be priced on a floor and ceiling based on the * quote for Bulk Leg
Quarters *. Pricing will be calculated on a quarterly basis using the average
for the prior quarter to determine the *.

 

*        delivered price will be    *    cents per pound

 

*        delivered price will be    *    cents per pound

 

*        delivered price will be    *    cents per pound

 

New quarterly pricing to change March 1, 2006; June 1, 2006; September 1, 2006;
December 1, 2006; March 1, 2007, June 1, 2007 September 1, 2007; and December 1,
2007.

 

For whole chicken delivered to El Pollo Loco restaurants in San Antonio, TX,
Brownsville, TX, and Mc Allen, TX, the price for year one of the agreement will
be * cents per pound delivered. Years two and three will be priced on a floor
and ceiling based on the *. Pricing will be calculated on a quarterly basis
using the average for the prior quarter to determine the * price.

 

*        delivered price will be    *    cents per pound

 

*        delivered price will be    *    cents per pound

 

*        delivered price will be    *    cents per pound

 

New quarterly pricing to change March 1, 2006; June 1, 2006; September 1, 2006;
December 1, 2006; March 1, 2007, June 1, 2007 September 1, 2007; and December 1,
2007.

 

For saddle cuts, delivered to El Pollo Loco restaurants in San Antonio, TX,
Brownsville, TX, and Mc Allen, TX, the price will be * cents per pound delivered
for year one of the agreement. Years two and three will be priced on a floor and
ceiling based on the * quote for Bulk Leg Quarters *. Pricing will be calculated
on a quarterly basis using the average for the prior quarter to determine the *.

 

*        delivered price will be    *    cents per pound

 

*        delivered price will be    *    cents per pound

 

*        delivered price will be    *    cents per pound

 

New quarterly pricing to change March 1, 2006; June 1, 2006; September 1, 2006;
December 1, 2006; March 1, 2007, June 1, 2007 September 1, 2007; and December 1,
2007.

 

For whole chicken delivered to El Pollo Loco restaurants in Chicago, IL and
contiguous cities, the price for year one of the agreement will be * cents per
pound delivered. Years two and three will be priced on a floor and ceiling based
on the *. Pricing will be calculated on a quarterly basis using the average for
the prior quarter to determine the * price.

 

*        delivered price will be    *    cents per pound

 

*        delivered price will be    *    cents per pound

 

*        delivered price will be    *    cents per pound

 

New quarterly pricing to change March 1, 2006; June 1, 2006; September 1, 2006;
December 1, 2006; March 1, 2007, June 1, 2007 September 1, 2007; and December 1,
2007.



--------------------------------------------------------------------------------

David Hand

Pilgrim’s Pride Corporation

Page 3

 

For saddle cuts, delivered to El Pollo Loco restaurants in Chicago, IL and
contiguous cities, the price will be * per pound delivered for year one of the
agreement. Years two and three will be priced on a floor and ceiling based on
the * quote for Bulk Leg Quarters *. Pricing will be calculated on a quarterly
basis using the average for the prior quarter to determine the *.

 

*        delivered price will be    *    cents per pound

 

*        delivered price will be    *    cents per pound

 

*        delivered price will be    *    cents per pound

 

New quarterly pricing to change March 1, 2006; June 1, 2006; September 1, 2006;
December 1, 2006; March 1, 2007, June 1, 2007 September 1, 2007; and December 1,
2007.

 

Fresh Breast meat – EPL Specification *. Price $* delivered to MBM/Rancho
Cucamonga, CA or $* delivered to MBM/Pleasanton, CA up to * of EPL System needs.

 

Fresh Thigh meat – EPL Specification *. Price $* delivered to MBM Rancho
Cucamonga, CA or MBM Pleasanton, CA up to * of EPL System needs.

 

Popcorn style chicken (10# case – 2/5# bags pack). El Pollo Loco specification
*.

$* delivered MBM Rancho Cucamonga, CA or MBM Pleasanton, CA. * of EPL System
needs.

 

Saddle cut chicken, EPL Specification *. $* delivered to MBM Rancho Cucamonga,
CA or Pleasanton, CA * pounds annually.

 

For the period of March 8 through April 12:   *    loads per week

For the period of August 9 through September 27:

 

  *    loads per week El Pollo Loco to advise volumes and dates for years 2 and
3 of the Agreement at a later date.

 

Terms: Net 10 Days.

Pricing contract period 03/01/05 through 03/01/07.

 

Pilgrim’s Pride Corporation offers the following to EL Pollo Loco:

 

•   Bi-Annual Reviews of Poultry and QSR Industry

 

•   On-going New Product ideas

 

•   R & D Support – both personnel and facilities

 

•   Continuous information updates on Food Safety Issues

 

Additionally, Pilgrim’s agrees that it will not sell, offer to sell, nor
contract with any other authorized purchasers of EPL products to sell any of the
products set forth above for a price equal to or less the than the prices set
forth in this letter, unless said authorized purchaser agrees to purchase an
amount of the product in question which is substantially greater than that set
forth herein for said product. Notwithstanding, in the event Pilgrim’s receives
an offer from another authorized purchaser of EPL products to purchase any of
the EPL products described in this letter for a price less than those set forth
herein, and the proposed contracted volume is not substantially greater than
that set forth herein for said product, EPL, in its sole discretion, may permit
the proposed transaction on the condition that the same pricing is extended to
EPL for the balance of the term of the agreement described herein.



--------------------------------------------------------------------------------

David Hand

Pilgrim’s Pride Corporation

Page 4

 

Please sign and return both copies of this letter. After I have received the
signed copies, I will sign and return a copy for your files. Signing this letter
acknowledges acceptance of the terms and conditions as presented above.

 

David, thank you for your help and support on this matter and please contact me
with any questions.

 

/s/ David Hand

--------------------------------------------------------------------------------

  

/s/ Joe Stein

--------------------------------------------------------------------------------

David Hand    Joe Stein Pilgrim’s Pride Corporation    El Pollo Loco, Inc.

 

cc: Jennifer Benus, Shanae Brown/MBM



--------------------------------------------------------------------------------

El Pollo Loco Inc.

 

GENERAL TERMS AND CONDITIONS OF SUPPLY

 

THESE GENERAL TERMS AND CONDITIONS shall govern the supply of approved products
(herein referred to, whether singularly or collectively as the “Products”) to
the EPL system of company-owned and franchisee-owned El Pollo Loco Restaurants
and shall constitute the agreement between El Pollo Loco Corporation and those
parties, which have been approved as suppliers (each such approved supplier is
referred to herein as “Supplier”) to the EPL system.

 

In consideration of the designation by EPL as an approved Supplier and intending
to be legally bound, Supplier, through the act of supplying the Products to and
for use within the El Pollo Loco system, agrees to the following:

 

  1. Approval – The approval by EPL of a Supplier to the El Pollo Loco system
(the “Approval”) shall be confirmed in a written approval letter (the “Approval
Letter”) signed by EPL authorized representative, Stephen E. Lash, Director of
Supply Chain Management. The Approval Letter shall identify a) the Products for
which Supplier is approved, b) the approved product specification, and c) the
specific facility(ies) approved to manufacture the product. Supplier’s
acceptance of the Approval and these General Terms And Conditions shall be
manifested exclusively through the act of Supplier’s selling the Products for
use within the El Pollo Loco system.

 

  2. Sale And Distribution – Supplier shall sell the Products within the El
Pollo Loco system only to distributors approved by EPL (collectively “Approved
Distributors”) who are authorized to resell or otherwise transfer the Products
to El Pollo Loco restaurants. EPL shall inform Supplier of the identity of
Approved Distributors by periodic written notification. In certain circumstances
Supplier may be authorized by EPL to sell Products within the El Pollo Loco
system directly to restaurants or by such other distribution means as shall have
the prior written approval of EPL. Supplier warrants that it will not sell or
otherwise transfer Products bearing the EPL, Fosters, Coca-Cola, Dr. Pepper or
other trademarks owned by or authorized for use by or licensed by EPL (“The
Marks”) trademark, logo or other indicia of Fosters®, Dr. Pepper® or Coca-Cola®
to any third party, except as contemplated above, without the prior written
authorization of (including distribution of excess products to charitable or
other organizations, e.g., Second Harvest).



--------------------------------------------------------------------------------

  3. Specifications – As a condition to retention of Approval, Supplier shall
satisfy and comply diligently with all written quality assurance requirements of
EPL, as they may be amended from time to time in the sole discretion of EPL,
including but not limited to the EPL product specifications which have been
furnished to Supplier, the EPL Quality Assurance Policies and Procedures which
have been furnished to Supplier, and all other written quality assurance
communications from EPL (together the “Specifications”). The Products shall be
manufactured, stored and shipped by Supplier in strict compliance with all
applicable federal, state and local laws and the Specifications. Supplier
recognized and acknowledges that EPL may, from time to time, make
representations to third parties regarding the content of various EPL products.
Accordingly, Supplier may not change or materially alter Product formulations or
processing procedures without EPL prior knowledge and written approval. Any
deviation whatsoever by Supplier from the Specifications may result in immediate
termination of the Approval. If the Products are to carry the EPL marks,
Supplier shall not undertake any activities which are not authorized by EPL and
which are intended or designed, directly or indirectly, to differentiate those
Products produced by Supplier from identically specified Products produced by
other Suppliers for the El Pollo Loco system.

 

  4. Unapproved Products – Supplier will not knowingly sell any unapproved
products for use within the El Pollo Loco system. If Supplier is advised by EPL
that unapproved products produced by Supplier are being sold by identified third
parties to the El Pollo Loco system, Supplier will undertake best efforts and
all commercially reasonable necessary steps which are legally within its power
to bring about a discontinuance of this activity.

 

  5.

Confidentiality – Supplier acknowledges that the Specifications are the
confidential, and proprietary information of EPL to be used by Supplier solely
for the purpose of supplying Product to the El Pollo Loco system. Supplier
specifically warrants for itself, its employees and agents, that it (they) will
not: (a) disclose the Specifications (or any portion thereof) nor cause them to
be revealed to the general public not to any person, corporation or other
business association (including any of the Approved Distributors or franchisees
of El Pollo Loco not specifically authorized in writing by EPL to receive them;
(b) permit disclosure of the Specifications to any of its employees except those
who have a “need to know” to enable Supplier to perform its obligations; (c)
permit anyone to reproduce, copy or exhibit the Specifications or any portion
thereof of any confidential or proprietary information received from EPL, or (d)
use the Specifications to produce the Products either for Supplier’s own use or
for sale or distribution to customers outside the El Pollo Loco system. No
obligation will exist with respect to any information contained in the
Specifications which Supplier can establish through written



--------------------------------------------------------------------------------

 

documents was (1) known to Supplier from a source other than EPL, or parties
authorized to act on behalf of EPL or the El Pollo Loco system, prior to receipt
of the Specification from EPL or parties authorized to act on behalf of EPL or
the El Pollo Loco system, or (2) substantially the same information that was
previously published or became available to third parties without restriction
through no act or failure to act on the part of Supplier, or (3) substantially
the same information previously available to Supplier from a third party having
no obligation to hold such information in confidence. If EPL or parties
authorized to act on behalf of EPL or the El Pollo Loco system, provide Supplier
with any information which relates to the purchase and sale of the Products,
including but not limited to Product sales estimates, purchase expectations,
geographical expansion plans and the like, Supplier shall likewise maintain the
confidentiality of such information.

 

  6. “Intentionally Left Blank”

 

  7. Inspection of Facilities – EPL shall have the right to inspect without
advance notice (a) the premises of Supplier at which the Products are produced;
(b) all of the Supplier’s facilities and equipment relating to manufacture,
storage and delivery of the Products and all components’ and (c) the Products,
prior to their shipment to the El Pollo Loco system. Neither EPL nor its
employees or agents shall be required by Supplier to execute a confidentiality
agreement, waiver or other agreement as a condition to engaging in inspections
related to the Products. EPL may engage the services of an independent
inspection firm, selected in the sole discretion of EPL, to perform these
inspections. Supplier will pay the reasonable cost of this third party
inspection so long as the cost for routine inspection does not exceed the sum of
Three Thousand Dollars ($3,000.00) per annum per individual approved location.

 

  8. Laboratory Testing – At EPL request, Supplier shall promptly submit for
analysis, samples of the Products or samples of any components in accordance
with any testing schedule established from time to time by EPL. Supplier agrees
to send the samples to facilities selected in the sole discretion of EPL, and
Supplier agrees to pay the reasonable costs of any third party laboratory
testing so long as the cost for routine inspections does not exceed the sum of
Three Thousand Dollars ($3,000.00) per annum per individual approved product per
location.

 

  9. Records Retention – For a period of at least two (2) years from the date of
shipment (or for such longer period if requested by EPL), Supplier agrees to
keep complete records of the manufacture, storage, shipment and sale of the
Products and, upon request by EPL, to make these records available to EPL.



--------------------------------------------------------------------------------

  10. Indemnification – As a condition of the Approval, Supplier will defend,
indemnify and hold harmless El Pollo Loco its parents, subsidiaries, affiliates,
Approved Distributors, directors, officers, employees, representatives, system
purchasing agent(s) and El Pollo Loco franchisees, of and from all claims,
demands, losses, damages, liabilities, costs and expenses, including reasonable
attorneys’ fees and costs resulting from injury, illness and/or death caused, in
whole or in part, by (i) contact with, use and/or consumption of the Products,
including, without limitation, any product liability, strict product liability,
or any variation thereof, (ii) failure of the Products to comply with applicable
specifications’ warranties and certifications under this Agreement unless (and
then only to the extent) such injury, illness and/or death is directly caused by
EPL, its parents, subsidiaries, affiliates, Approved Distributors, El Pollo Loco
franchisees, system purchasing agent(s) or unrelated third parties. Such
indemnification obligation shall continue during the term of this Agreement and
for anytime thereafter agrees to advise Supplier if EPL receives notice that a
claim has been or will be filed with respect to a matter covered by this
indemnity and Supplier shall be given the opportunity to assume the defense
thereof. If Supplier fails to assume such defense, EPL may defend the action in
the manner it deems appropriate, and Supplier shall pay to EPL all costs,
including reasonable attorneys’ fees, incurred by EPL in effecting such defense
and any subsequent legal appeal, in addition to any sum which EPL may pay by
reason of any settlement or judgment against EPL. This right to indemnity
hereunder shall exist notwithstanding that joint or several liability may be
imposed upon EPL (or the other persons identified above) by statute, ordinance,
regulation or judicial decision.

 

  11. Insurance – Supplier will maintain, during the entire term of the
indemnification, comprehensive liability insurance, including product liability
coverage, in minimum amounts of Ten Million Dollars ($10,000,000) U.S. currency
per occurrence for damage, injury and/or death to persons, One Million Dollars
($1,000,000) U.S. currency per occurrence for damage and/or injury to property
and Worker’s Compensation Insurance as required by law. Such coverage shall be
on a Date of Occurrence Form. The insurance coverage required herein shall be
provided by an insurance company or companies with a Bests rating of A-X or
better reasonably acceptable to EPL Supplier shall, promptly after receipt of
the Approval Letter and annually thereafter, provide the Supply Chain Management
Department with certificates of insurance evidencing such coverage and naming El
Pollo Loco, its parents, subsidiaries and affiliates as additional named
insured’s. Each certificate shall indicate that the coverage represented thereby
shall not be canceled nor modified until at least thirty (30) days prior written
notice has been given to EPL. Such insurance shall be carried during the term of
this Agreement, including extension, and for at least three (3) years
thereafter.



--------------------------------------------------------------------------------

  12. Financial Reports – Upon request and at least once annually, Supplier will
provide to EPL financial information sufficient to reasonably demonstrate
Supplier’s satisfactory financial condition. Such information may include annual
or quarterly reports, bank references or other information reasonably directed
towards a description of Supplier’s current financial status. If such
information is held confidential by Supplier, release may be conditioned upon
execution by EPL of a reasonable and limited confidentiality agreement.

 

  13. Audit – During the term of this Agreement and for a period of two years
after termination, Supplier’s correspondence, records and books of account
related to the supply of product to the El Pollo Loco system, shall be open to
inspection and audit by EPL during Supplier’s normal business hours.

 

  14. Product Withdrawal – If it is deemed necessary at any time by either EPL
or Supplier to recall or withdraw from Approved Distributors or from the El
Pollo Loco system any quantity of any Products, either as a result of failure of
the Products, Supplier will comply diligently with the written Quality Assurance
Product Withdrawal Procedures established from time to time by a current copy of
which has been provided to Supplier, [See Attachment “A”]. Furthermore, Supplier
will bear all costs and expenses incurred by it and/or EPL, and/or any of the
Approved Distributors in complying with the recall or withdrawal procedures
(including w/o limitation, costs of notifying customers, customer refunds, costs
of returning product, loss profits, and other expenses incurred to meet
obligations to third parties), unless (and then only to the extent) such recall
or withdrawal is solely the result of the negligence or misconduct by Approved
Distributors, agent EPL, or El Pollo Loco franchisees. If Supplier fails or
refuses to promptly comply with the recall or withdrawal of the Products upon
request by EPL, EPL shall take such action as it deems necessary to recall or
withdraw the Products from the El Pollo Loco system and Supplier shall
immediately reimburse for the costs and expenses incurred.

 

  15. Product Allocation – During an emergency shortage of the Product, as
announced by EPL, or its designated representative, Supplier shall stand ready
to allocate sales of the Product within the El Pollo Loco system among Approved
Distributors or otherwise, as reasonable directed by EPL, or its designated
representative.

 

  16. New Products – The manufacture, storage, shipment and/or distribution by
Supplier of any new or modified product intended for use within the El Pollo
Loco system shall be directed at the sole discretion of EPL or its designated
representative, during the EPL related research, market testing and roll-out
stages of development of such product. With respect to distribution and sale
within the El Pollo Loco system, EPL may, in its sole discretion, direct
Supplier to allocate sales of the new or modified product among Approved
Distributors or otherwise.



--------------------------------------------------------------------------------

  17. No Gratuities – Supplier will not pay any gratuities, commissions, fees or
grant any rebates to any employee or officer of EPL his or her personal or
private benefit, nor favor any officer or employee of EPL with gifts, travel or
entertainment of any substantial cost or value, nor enter into any business
arrangements with employees or officers of EPL which benefit them personally or
privately. If EPL employs third party inspection or testing firms, or a system
purchasing agent, Supplier agrees that these restrictions shall also apply to
the officers and employees of such firms as if they were officers and employees
of EPL.

 

  18. No Hidden Payments – An Approved Supplier has an obligation to provide
fair and equitable treatment to the El Pollo Loco system as a whole. In
connection with the direct or indirect sale of the Products to the El Pollo Loco
system, Supplier will not pay or procure or authorize a third party to pay any
direct or indirect product or cash allowances, rebates, brokerage fees, finders
fees, commissions or any other consideration of any kind to any third party,
including without limitation any Approved Distributor, EPL or its employees, any
El Pollo Loco franchisee or their representative or employees, or any other
third party associated with the transactions, except as explicitly provided in
any purchase agreement between the Supplier and any system purchasing agent.
Supplier warrants and represents that it has not paid, is not obligated to pay
and will not pay any allowance, rebate or fees to any third party in connection
with any recommendation or subsequent approval of the Supplier as an EPL
Supplier.

 

  19. Product Information – Supplier warrants that any and all “Product
Information and Nutritional Data Sheet” or “Supplier Profile” or similar
information request forms provided by EPL to Supplier have been and will in the
future be completed by Supplier accurately and to the best of Supplier’s
knowledge.

 

  20. Supplier Disclosure – Supplier, on behalf of itself and its principal
officers, warrants and represents that they presently do not own any interest,
whether direct or indirect, in any El Pollo Loco franchise, in any El Pollo Loco
restaurant, or in any corporation or partnership operating an El Pollo Loco
restaurant or in any entity leasing real estate for the operation of an El Pollo
Loco restaurant. Supplier further warrants and represents, on behalf of itself
and its principal officers, that they do not claim any right to become an El
Pollo Loco franchisee, to own an interest in any El Pollo Loco restaurant or in
a corporation operating an El Pollo Loco restaurant. Supplier warrants and
represents that during the term of this Agreement it will not knowingly
hereafter acquire, whether directly or indirectly, any interest in any El Pollo
Loco restaurant, in any El Pollo Loco franchise or in any entity leasing real
estate for the operation of an El Pollo Loco restaurant.



--------------------------------------------------------------------------------

  21. Food Warranties – Supplier warrants to EPL parents, subsidiaries,
affiliates, any system purchasing agent, Approved Distributors and its
franchisees that all food products including food articles, food ingredients and
food packaging comprising any approved Products, or any part thereof delivered,
sold or transferred to EPL, to any system purchasing agent, to any Approved
Distributor or to any El Pollo Loco Restaurant hereunder (a) shall be in full
compliance with either Federal Food, Drug and Cosmetic Act (“FDCA”), as amended,
or the rules and regulations promulgated from time to time by the United States
Department of Agriculture (“USDA”), or any other applicable country, federal,
state or local law, rule or regulation, as the case may be; (b) shall be
manufactured, stored and delivered in accordance with appropriate “Good
Manufacturing Practices” under the FDCA or comparable regulations of the USDA
and any other applicable country, federal, state, or local law, rule or
regulation, as applicable; (c) shall not be adulterated or misbranded within the
meaning of the FDCA or USDA and any other applicable country, federal, state, or
local law, rule or regulation, as applicable; (d) shall not be a food product
which may not, under applicable laws, rules and regulations, be introduced into
interstate commerce; and (e) shall not be a food product adulterated or
misbranded under any applicable country, federal, state or local law, rule or
regulation.

 

  22. Product Warranties – Supplier warrants to EPL its parents, subsidiaries,
affiliates, any system purchasing agent, Approved Distributors and its
franchisees that the Products shall be merchantable, fit for their intended
purpose, pass without objection in the trade under the contract description, are
of fair average quality within the description such that the products shall meet
or exceed the Specifications in every respect. Supplier warrants that the
products are labeled as required by the specification and conform to the
promises or affirmations of fact made on the containers or label if any.
Supplier further warrants to EPL that unless excluded or modified, other implied
warranties may arise from course of dealing usage or trade.

 

  23.

Inventory and Production – Supplier shall be required to maintain adequate
service levels to its EPL customers on a day to day basis but responsibility for
decisions regarding the maintenance of inventory, the addition of new production
lines, the construction of a new plant and similar elements of Supplier’s
business shall rest entirely with the Supplier. EPL shall have no liability or
other responsibility whatsoever for loss or damage incurred by Supplier with
respect to these decisions, including but not limited to loss or damage which
may result from changes in the Specifications (though EPL will use reasonable
efforts to provide advance notice of such changes), marketing or sales plans or
projections, the introduction or deletion of EPL menu items, the



--------------------------------------------------------------------------------

 

termination of the Approval pursuant to its terms, or the termination of any
other agreement between EPL and the Supplier pursuant to its terms. An exception
with regard to Supplier’s inventory decisions will exist in those instances in
which written inventory directions are issued by EPL with respect to emergency
shortages or new products and, in such case, EPL liability shall be limited to
the price allocable to the goods which are subject to the inventory direction.

 

  24. No Financial Warranty – EPL does not represent or warrant in any respect,
whether express or implied, the financial condition of any Approved Distributor,
any El Pollo Loco franchisee or any other party and EPL shall have no liability
to Supplier in connection therewith.

 

  25. EPL Trademarks – Supplier shall not, without the prior written consent of
EPL use the marks or service marks of EPL in any manner whatsoever, unless, and
then only to the extent, such use is authorized by EPL in the Specifications.

 

  26. Supplier Suspension – Supplier’s approval may be suspended or terminated
in accordance with the attached EPL Approval/Qualification Suspension
Procedures, if, in the sole judgment of EPL either, (a) any Product as produced
by Supplier presents, or is likely to present in the immediate future, an
imminent health or safety risk to consumers, to restaurant employees, to any
third party or to the El Pollo Loco system in violation of the Specifications or
applicable governmental health safety or sanitation standards or (b) Supplier
has repeatedly failed or refused to comply with the Specifications.

 

  27. Term – Supplier’s status and obligations as an Approved Supplier may be
terminated by EPL during the term of the Purchase Agreement only due to (a) a
material breach by EPL of these General Terms and Conditions, or (b) a material
change in the Specifications which substantially affects the cost of producing
the Products, or, (c) in EPL’s sole discretion and with 60 days advance written
notice to Supplier, in the event of, the deletion of menu items from the El
Pollo Loco menu.

 

  28. Termination – Upon termination of the Supplier’s designation as an
Approved Supplier, Supplier shall not thereafter identify or represent itself as
an Approved Supplier of EPL nor use the Specifications nor any of EPL trade
secrets and proprietary information for any purpose. Supplier shall also cease
to use, in any manner whatsoever, any of the trademarks and/or service marks of
EPL and shall return to EPL (or at the option of EPL shall destroy) all copies
of the Specifications. Upon termination of the Supplier’s designation as an
Approved Supplier, the former Supplier will remain liable to EPL for any loss
resulting from the unauthorized use of any intellectual property. It is the
express intention of the parties that this liability survive the Supplier’s
termination.



--------------------------------------------------------------------------------

  29. Approval No Promise Of Sale – The Approval and these General Terms And
Conditions do not constitute a commitment on the part of EPL or any Approved
Distributor or any system purchasing agent or any El Pollo Loco franchisee or
any other person to purchase any Products from Supplier. The purpose of the
Approval and the General Terms and Conditions is to set forth the terms under
which Supplier may provide the Products to the El Pollo Loco system.

 

  30. Governing Terms And Conditions – These General Terms And Conditions shall
govern and control any Purchase Agreement regardless of conflicting terms which
may be contained in any form or document previously or hereafter submitted by
Supplier and all such competing and conflicting terms are hereby unconditionally
rejected.

 

  31. EPL Not A Fiduciary – To the extent that EPL elects to negotiate a
Purchase Agreement with Supplier on behalf of third party Approved Distributors
and establishes commitments between these parties for the sale and purchase of
products, it is understood and agreed that EPL will not be acting as a fiduciary
on behalf of any such third party Approved Distributor.

 

  32. Transportation of Products – Supplier represents and warrants the
following with respect to all interstate product shipments to any Approved
Distributors, pursuant to any Purchase Agreement, which are arranged and/or paid
for by Supplier:

 

  (1) That Supplier will use duly authorized contract and/or common carriers
that comply with Surface Transportation Board (“STB”) rules and regulations and
that supplier agrees to follow and comply with any EPL specifications which may
exist with respect to the shipment of the product.

 

  (2) That all transportation rates of common carriers selected by the Supplier
to perform such movements to EPL or an Approved Distributor are published and on
file with the STB and have become effective prior to the tender of such
shipments to those carriers; and

 

  (3) That the contract carriage rates of contract carriages selected by the
Supplier to effectuate such hauls to EPL or an Approved Distributor are
commemorated in bilateral written transportation contracts between the Supplier
and those contract carriers wherein the Supplier has committed itself to tender
a series of shipments during the term of each such contact and the contract
carriers have agreed either to dedicate equipment to the needs of the Supplier
or to render the specialized carriage services identified in the body of those
contracts. Supplier shall indemnify and hold harmless EPL and each Approved
Distributor from any and all claims, suits or liabilities, including attorneys
fees, arising out of a breach of the foregoing representation and warranty.



--------------------------------------------------------------------------------

  33. No Waiver – Failure of EPL to exercise any right or option given to it
under these General Terms and Conditions, or to insist upon strict compliance by
Supplier with these General Terms And Conditions shall not constitute a waiver
with respect to any other or subsequent breach, nor a waiver by EPL of its right
at any time thereafter to require exact and strict compliance with these General
Terms And Conditions. The rights or remedies set forth herein are in addition to
any other rights or remedies which may be granted by law.

 

  34. Independent Contractor – Supplier acknowledges that it is an independent
contractor and is not an agent, partner, joint venture nor employee of EPL
Supplier shall have no authority to bind or otherwise obligate EPL in any manner
nor shall Supplier represent to anyone that it has a right to do so.

 

  35. Notices – All notices required hereunder shall be in writing and shall be
deemed given when delivered or deposited in the United States mail addressed, if
to EPL to Attention: Supply Chain Management, with a copy to the Attention of
Steve Lash located at the same address, and if to Supplier, to the person and at
the address identified on the Approval Letter. Notice may also be given by
transmitting a facsimile to the facsimile number provided by the other party.
Either party may change its mailing address or facsimile number by giving notice
to the other party as described herein.

 

  36. Governing Law and Forum – The agreement represented by the Approval, and
the General Terms And Conditions shall be deemed made and entered into in the
State of California and shall be governed and construed under and in accordance
with the laws of the State of California. The U.S. District Court for the
Central District of California if such court lacks jurisdiction, the Superior
Court of the State of California, County of Orange, shall be the venue and
exclusive proper forum in which to adjudicate any case or controversy arising
either, directly or indirectly, under or in connection with the Approval or the
General Terms And Conditions. EPL and Supplier further agree that, in the event
of litigation arising out of or in connection with these matters, they will not
contest or challenge the jurisdiction or venue of these courts.

 

  37. Amendments – These General Terms And Conditions may not be waived,
modified or amended unless expressly stated in writing signed by both parties.



--------------------------------------------------------------------------------

  38. Severability – If any provision of the Approval Letter or the General
Terms And Conditions, or any related agreement may be construed in two ways, one
of which would render the provision illegal or otherwise voidable and
unenforceable and the other of which would render the provision valid and
enforceable, such provision shall have the meaning which renders it valid and
enforceable. The language of all provisions of these agreements shall be
construed according to its fair meaning and not strictly against EPL or
Supplier. It is the intention of the parties that the provisions of these
agreements be enforced to the fullest extent. In the event that any court shall
determine that any provision in these agreements is unenforceable as written,
the parties agree that the provision shall be amended so that it is enforceable
to the fullest extent permissible under the law. The provisions of these
agreements are severable and they shall be interpreted and enforced as if all
completely invalid or unenforceable provisions were not contained in these
agreements. Partially valid and enforceable provisions shall be enforced to the
extent that they are partially valid and enforceable.

 

  39. Survival – Any provision of these Terms And Conditions which imposes,
whether expressly or by its nature, upon either party an obligation after
termination or expiration of the related agreement shall survive termination or
expiration thereof and be binding upon either party.

 

  40. Interpretation – Paragraph captions are used only for convenience and are
in no way to be construed as a part of these Terms and Conditions or as a
limitation of the scope of the particular paragraphs to which they refer. Words
of any gender used in the Terms and Conditions shall include any other gender,
and words in the singular shall include the plural where the context requires.

 

  41. Binding Effect And Assignment – This Agreement represented by the Approval
and the General Terms and Conditions of Supply shall be binding upon the
parties, their successors, heirs and assigns, provided that it shall not be
assigned or transferred in whole or in part by Supplier without the express
written consent of EPL.

 

  42. Integration Clause – These General Terms And Conditions shall together
with the Approval Letter, constitute the entire agreement between EPL and
Supplier with respect to the Approval and shall, when effective supersede any
and all prior negotiations, understandings, and/or agreements, oral or written,
between the parties hereto with respect to the subject matter hereof.

 

EL POLLO LOCO, INC.

 

By:  

/s/ Stephen E. Lash

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:   Stephen E. Lash   Name:     Title:   Director, Supply Chain Management  
Title:    



--------------------------------------------------------------------------------

EPL STANDARD TERMS AND CONDITIONS

FOR SUPPLIER PURCHASE AGREEMENT

 

1. This EPL Standard Terms and Conditions for Supplier Purchase Agreement (the
“Standard Terms”) shall govern the sale of products hereunder. In addition,
Seller acknowledges receipt of Buyer’s General Terms and Conditions of Supply
(the “Approval Agreement”) and agrees that the Approval Agreement shall also
govern the sale of products hereunder. Additional or inconsistent terms set
forth in any Purchase Order Acknowledgment, Commercial Agreement or similar
document (the “Purchase Agreement”) provided by Seller to Buyer are rejected and
Seller and Buyer agree that such additional or inconsistent terms shall not
govern the sale of products hereunder. These Standard Terms shall be attached to
and made a part of any Purchase Agreement, Commercial Agreement or similar
document provided by Seller to Buyer.

 

2. Time is of the essence of this Agreement. Seller recognizes, acknowledges and
agrees that it is the essence of the Purchase Agreement that Seller provide an
uninterrupted supply of the product and that Seller timely deliver the product
to the recipient or recipients designated by Buyer. Seller acknowledges and
agrees that El Pollo Loco® restaurants must not have their supply of this
product interrupted in any unreasonable fashion. With this in mind, Seller
agrees to utilize its best efforts to ensure that there is no interruption in
the regular and customary supply of products to these restaurants and further
agrees that the El Pollo Loco® restaurant system shall have priority in the
supply of these products in the event of a product shortage.

 

3. In the event that Seller, in order to ensure the uninterrupted supply of the
product to the El Pollo Loco® restaurant system, must produce or store the
products at facilities other than those currently approved for the production or
storage of El Pollo Loco® products, then Buyer reserves the right to determine
whether such facilities and products meet the Buyer’s standards and requirements
and Seller agrees to promptly correct any and all deficiencies in connection
therewith.

 

4. No right, title, or interest in this Agreement may be assigned by Seller
without the prior written approval of Buyer, which approval may be withheld in
Buyer’s sole discretion.

 

Seller’s Initials

 

/s/

--------------------------------------------------------------------------------

Buyers Initials

 

/s/

--------------------------------------------------------------------------------

 

1



--------------------------------------------------------------------------------

5. The terms of this Purchase Agreement may not be modified or terminated orally
or modified by language contained in any confirmation of sale utilized by Seller
and no modification or termination or claimed waiver of any of the provisions
hereof shall be binding unless in writing and signed by a duly authorized
representative of Buyer.

 

6. All items which are the subject of this Purchase Agreement must comply with
the appropriate specifications. In no event shall Buyer be required to accept or
pay for any item that does not meet the required specifications.

 

7. This Agreement shall be governed by the Uniform Commercial Code as adopted in
the State of California.

 

8. This Agreement shall be governed by the laws of the State of California
without regard to its conflict of laws provisions.

 

9. All capitalized terms used herein and not otherwise defined herein shall have
the same meaning ascribed to them in the Purchase Agreement to which these
Standard Terms are attached.

 

Seller’s Initials  

/s/

--------------------------------------------------------------------------------

Buyers Initials  

/s/

--------------------------------------------------------------------------------

 

2